Ingraham, P. J. (dissenting):
I do not concur in the reversal of this order. The judgment in the former action did conclusively establish that the defendant had not deserted the plaintiff as alleged in the complaint in that action, but that the plaintiff had deserted the defendant and for that reason the plaintiff was denied a separation. That judgment was entered in February, 1910. The complaint alleged that thereafter on various occasions the plaintiff had requested the defendant that he live with her and furnish a home for her and maintain and support her according to his means and to the best of his ability, but that the defendant has declined to live with the plaintiff, to furnish a home for her, to live with her or to contribute anything towards her support and maintenance. So. the sole question presented was whether a wife having deserted a husband without cause the husband is thereafter relieved from all responsibility for the support and maintenance of the wife, although the wife offers to return to her husband and resume cohabitation. It may be that if the husband had commenced an action for a separation based on this desertion before an offer to resume cohabitation had been made, such an offer would not have been a defense. That principle seems to have been established in England (See Cargill v. Cargill, 1 Swab. & Tr. 235), but it has not been determined as I understand it that where no action is *694commenced by the deserted party and the other party in good faith offers to return and resume cohabitation, that the mere unauthorized desertion terminates the obligation of the husband for any future support. In Williams v. Williams (130 N. Y. 193), where there was a case of a temporary separation of the parties because of a disagreement, it was held that upon the plaintiff’s offer to return unconditionally the defendant was without legal excuse in refusing to receive her, and certainly that cáse is not an authority for the proposition' that an unauthorized desertion- by the wife without a judicial decree forever relieves the defendant from any obligation to support if the wife offers in good faith to resume cohabitation. There is no doubt but that these parties are husband and wife. It is the policy-of the law to encourage the reconciliation of a husband and wife who have become estranged although there has been an. unauthorized abandonment by one of the parties. I think, therefore, that where there has been an abandonment by the wife and a judicial determination that it was not justified, an offer in good faith to resume cohabitation restores the parties to the condition they were in before the abandonment and an absolute refusal of the husband is an abandonment which justifies an action for a separation. The case of People v. Crouse (86 App. Div. 352) was not an action for a separation but a proceeding under the statute to compel a defendant to contribute to the support of his wife, and while there are some expressions in the prevailing opinion which would seem to justify the position of the appellant the question presented was an entirely different one and I do not consider that case as controlling.
I am, therefore, in favor of affirming the order. <•
Order reversed, with costs, and demurrer 'sustained, with costs, with leave to plaintiff to amend on payment of costs.